UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                    X
JOB CREATORS NETWORK,                               )       21-CV-4818
                                                    )
                                                    )
                      Plaintiff,                    )
                                                    )       DECLARATION OF GOOD AND
                      V.                            )       SUFFICIENT REASON
                                                    )
OFFICE OF THE COMMISSIONER OF                       )
BASEBALL D/B/A MAJOR LEAGUE                         )
BASEBALL, ROBERT D. MANFRED JR.,                    )
MAJOR LEAGUE BASEBALL                               )
PLAYERS ASSOCIATION,TONY CLARK,                     )
AND JOHN DOES 1-50,                                 )
                                                    )
                      Defendants.                   )
                                                    X




       HOWARD ICLEINHENDLER, being over the age of 18, hereby declares:

   1. lam counsel of record to Plaintiff Job Creators Network(“JCN”)in the above-captioned

matter and submit this Declaration, pursuant to Local Rule 6.1(d), in support of JCN’s Order to

Show Cause for a Preliminary Injunction.

   2. As set forth in the accompanying Complaint, supporting declaration and memorandum of

law, in July 2019, Major League Baseball(“MLB”)publicly announced that the 2021 All-Star

Game would be played in July 2021 at SunTrust Park(now named Truist Park), the home field

ofthe Atlanta Braves in Cobb County, Georgia. The All-Star Game is a national attraction that

generates extraordinary revenue for the host city. Businesses from mom-and-pop restaurants and

bars to national hotel chains prepare years and months in advance for the event. Tables are

reserved, hotel rooms are booked, events are planned, people are hired.

   3. Thousands of hard-working ordinary men and women in the Atlanta area relied on

MLB’s unqualified promise to hold the 2021 All-Star Game in Truist Park. They were looking
forward to the beginning of a return to normalcy, with the country opening up from COVID

restrictions and the All-Star Game coming to town. For 21 months,from July 2019 through

March 2021,these men and women planned and budgeted and invested and hoped for a

wonderful and profitable event.

   4. Defendants took this all away in the blink of an eye. On March 26,2021, Georgia

Governor Brian Kemp signed the Election Integrity Act. The law intended to strengthen the

integrity of mail-in ballots and added other measures to Georgia’s voting laws. The Act had

nothing to do with baseball. It had nothing to do with the All-Star Game. It had nothing to do

with the honest, hard-working men and women of Georgia who relied on MLB’s promise to hold

the All-Star Game at Truist Park.

   5. Defendants, however, purport to have perceived the new law as an affront to voters and

decided to protest this new law, but not through a legal challenge or through petitioning the

legislature or governor. Instead, they decided to punish the people and small businesses of

Atlanta purposefully and maliciously. On April 2, 2021, MLB cancelled the All-Star Game in

Atlanta. On April 6,2021 MLB announced that the game would be played at Coors Field, in

Denver, Colorado. The game is scheduled for July 13, 2021.

   6. JCN seeks a mandatory injunction to compel Defendants to immediately retore the All-

Star Game to Truist Park. Because the game is scheduled to be held in 6 weeks, time is ofthe

essence for the parties to brief the relevant issues and appear for a hearing.

   7. Accordingly, Plaintiff respectfully requests an expedited briefing schedule as follows:

   Defendants’ Opposition due: June 4, 2021 at 5:00 PM

   Plaintiffs Reply due: June 7, 2021 at 5:00 PM

   Hearing: June 9,2021




                                                     2
8. No prior request has been made for the relief requested herein.




I declare, under the penalties of perjury, that the foregoing is correct.

Dated: New York, New York
       May 31,2021

                                           Howard Kleinhendler




                                                  3
